By the Court, Parker, J.
The rule is well settled that no matter of defence which existed anterior to the recovery of the judgment can be pleaded or shown as a defence to an action upon the judgment. (1 Chit. Pl. 485. McFarland v. Irwin, 8 John. 78. Green v. Ovington, 16 Id. 58. Griswold v. Stewart, 4 Cowen 458. Starbuck v. Murray, 5 Wend. 148. 1 Phil. Ev. 317.) The validity of the note on which the judgment before justice Gebhard was recovered, cannot, there-; fore, now be inquired into, if the justice had jurisdiction to render the judgment. And this question of jurisdiction is the only legal question involved in this cause.
It is not denied that the justice had jurisdiction of the sub-; ject matter of the suit. But it is contended that he had no jurisdiction of the person of Sternbergh, because at that time William Deitz had charge of his person and property, as a committee duly appointed by the late court of chancery. This position is clearly untenable, The judgment was not void. The authorities are decisive on this point. The judgment was not even erroneous. It could not have been reversed on error, for the cause assigned. The justice had full jurisdiction of the person of Sternbergh, subject only to the interference of the court of chancery. In Robertson v. Lain, (19 Wend. 650,) a commission had issued and the defendant had been found an habitual drunkard. A motion was made to set aside the declaration and subsequent proceedings on the ground that the plaintiff was irregular in proceeding at law. The motion was denied; and Bronson, J. said, “ I must leave the court of chancery to enforce its own jurisdiction. It is no ground for setting aside proceedings at law that the defendant was a lunatic, or otherwise incompetent to manage his own affairs at [lie time the action was brought, or that he has become so since.” The same doctrine was held in the court of chancery. In the matter of Heller, (3 Paige, 300,) the chancellor said, “ although the *155lunacy of the defendant may not always prove a legal defence, this court, upon a proper application by the committee, will restrain such a proceeding and compel the plaintiff to come here for justice.”
Where a suit at law was brought with a lmowledgé of the commission, it was held a contempt punishable by the court of chancery, but the validity of the proceedings in the suit at law was never questioned. (L’Amoureux v. Crosby, 2 Paige, 427 Sweet and wife v. Austin, Vern. & Scriv. Rep. 306. 1 Jac & Walk. 636. 5 Wend. Rep. 406. 1 Sch. & Lef. 229. 1 Hogan’s Rep. 98. In the matter of Hopper, 5 Paige, 489.)
An idiot or lunatic is liable to be sued at law, after the execution of a commission of lunacy, and after his person is placed under the care of a committee. (1 Cowen’s Treatise, 266, Bac. Abr. tit. Idiots and Lunatics, D. 2 East, 104. 2 Term Rep. 390. 4 Id. 121. 6 Id 133. 2 Bos. & Pul. 362. 12 Ves. 385. 13 Id. 590. 6. Wend. 497.) And an idiot or lunatic must sue and be sued in person; though the court will permit his committee to assist in managing the prosecution or defence. (Falkner v. McClure, 18 John. Rep. 134. In re Heller, 3 Paige, 200.)
Whether the lunacy of the defendant in this suit when the note was executed formed a defence to it, was a question to be tried in the suit at law before Justice Gebhard ; and although the decision on that point might be erroneous it would be conclusive upon the parties, unless reversed on certiorari. But although erroneous, the judgment would not be void; and it could not therefore be impeached when made the foundation of a subsequent suit.
I have shown that the fact that the defendant was a lunatic when sued formed no defence, and was not even a ground for setting aside the proceedings, or for reversing the judgment, on error. Much less can the judgment be held void for' that reason, when a new suit is afterwards brought upon it; whether before, or, as in this case, after the restoration of the lunátic.
The judgment of the court of common pleas must therefore bé affirmed with costs, and that of the justice be reversed.